Citation Nr: 1443286	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-40 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether the Veteran acted in bad faith when he sold a boat given to him by VA for rehabilitation purposes.

2. Entitlement to waiver of recovery of a $9,372.97 debt owed to the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to February 1982 and April 1983 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of waiver of debt is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is in relative equipoise as to whether the Veteran acted in bad faith in selling the boat.


CONCLUSION OF LAW

Waiver of the $9,372.97 debt is not barred by law based on the Veteran's bad faith.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.  However, recovery of any payment or collection of indebtedness may not be waived if there exists, in connection with the claim for waiver, an indication of fraud, misrepresentation, or bad faith on the part of the person having an interested in obtaining the waiver.  38 U.S.C.A. § 5302(c).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence is in relative equipoise as to whether the Veteran acted in bad faith when he sold the boat and created the debt in question.

The evidence shows that VA vocational rehabilitation provided a bass fishing boat for the Veteran in June 2003 through its Independent Living services program.  VA held a lien on the boat until a vocational rehabilitation counselor determined that the Veteran was successfully rehabilitated.  Prior to a determination on rehabilitation, the Veteran sold the boat.  The Veteran and his wife (at the time) reported being told by a VA vocational rehabilitation counselor that the Veteran owned the boat.  The Veteran reported that he sold the boat under this false-understanding.  While the evidence shows that the Veteran did not own the boat free from the VA lien, it also shows that he may have misunderstood this fact at the time he sold the boat.  As such, the evidence is in relative equipoise as to whether he acted in bad faith with the knowledge that he was not entitled to sell the property.  Resolving all reasonable doubt in favor of the claimant, the Board finds that the Veteran did not act in bad faith.  See 38 C.F.R. § 3.102.    


ORDER

The Veteran did not act in bad faith when he sold a boat given to him by VA for rehabilitation purposes; the appeal is to this extent granted.


REMAND

As the Board has found no bad faith on the part of the Veteran, the Agency of Original Jurisdiction should issue a determination as to whether collection of the $9,372.97 debt would be against equity and good conscience.  See 38 U.S.C.A. § 5302.  

Accordingly, the case is REMANDED for the following action:

1. Associate the vocational rehabilitation file with the Veteran's benefits claims file.

2. Associate the statement of the case with the claims file. 

3. Ask the Veteran to complete a financial status report.

4. Adjudicate the question of entitlement to a waiver based on the standards of equity and good conscience and issue a supplemental statement of the case.

4. If any benefit sought on appeal remains denied, return the case to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


